Title: Thomas Jefferson to Virginia Delegates, 14 May 1781
From: Jefferson, Thomas
To: Virginia Delegates



Gentlemen
Richmond May 14th. 1781
I have received your Favor of the 5th. Inst and am obliged to you for the notification of the State of the Continental Money of which we shall endeavour to arm ourselves to prevent Loss to the State.
We are much obliged to his Excellency the Chevalier de la Luzerne for his Readiness to secure us against the malice of the prisoners taken on Board the Romulus. We would beg Leave to add the name of Jonathan Eelbeck to the others whom we consider as capable of doing us particular Mischief and would not lessen further the Subjects of Exchange in the Hands of our Allies.
The movements of the enemy in the neighbourhood of this place not admitting of that quiet necessary to the Deliberations of Public Bodies, the General Assembly have adjourned themselves to meet at Charlottesville on the 24th inst. I rather expect that the want of Accomodations there will oblige them to adjourn again to some other place. I am &c.
Tho Jefferson.
